            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CAROLYN SAMPSON,                                          )
                                                            )
            Plaintiff,                                      )   COMPLAINT
                                                            )
                                                            )
 v.                                                         )
                                                            )
                                                            )   Case No.:
                                                            )
 HAGENS BERMAN SOBOL SHAPIRO LLP;                           )
 KAY GUNDERSON REEVES; STEVE W.                             )   Related Case: 2:11-cv-05782 PD
 BERMAN,                                                    )
                                                            )
            Defendants.                                     )
                                                            )
                                                            )
                                                            )

                                       INTRODUCTION

       1.       The most fundamental rules governing attorney-client relationships are: 1) that

lawyers treat their clients with absolute honestly, and 2) that lawyers put their client’s interests

ahead of their own. These rules apply even when, in fact especially when, absolute honesty

and loyalty to their clients is unpleasant or detrimental to the lawyer’s own financial interests.

       2.       These rules, and others, were broken by Hagens Berman Sobol Shapiro LLP

(Hagens Berman) as well as individual attorneys, including Kay Gunderson Reeves (Reeves)

and Steve W. Berman (Berman). Hagens Berman put the protection of its own financial,

publicity, and reputational interests before those of the clients that they recruited into a lawsuit

without a fair disclosure of their chances of success. By breaking the rules, the defendants

have caused substantial harm to their clients’, including the named plaintiff’s, emotional,

financial, and physical well-being.


                                           Page 1 of 23
            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 2 of 23




       3.      This is a story as old as the legal profession. It is the story of lawyers who over-

promised, under-delivered, and misled their own clients—before pulling the rug out from

under them to further the lawyers’ financial interests. It is a story about why lawyers are held

to strict fiduciary duties.

       4.      Life-altering birth injuries and disabilities make it difficult for many victims of

thalidomide, a well-known teratogen used experimentally in the United States in the late

1950s and early 1960s, to get jobs, raise families, or participate in day-to-day activities that

those without such disabilities take for granted. Many of the victims of thalidomide are

extraordinarily intelligent, tough, resilient, and independent. But a lifetime of personal,

professional, and financial difficulties made them uniquely vulnerable to the snake oil of false

hope peddled as fair compensation for a lifetime of struggle. The defendants in this case knew

about and played on that vulnerability.

                                                  PARTIES

       5.      Plaintiff Carolyn Sampson is an individual residing in Burnsville, MN.

       6.      On information and belief, Defendant Steve W. Berman is the founder and

managing partner of Hagens Berman Sobol Shapiro LLP and is an attorney in the Seattle

office located at 1301 Second Avenue, Suite 2000, Seattle, WA 98101.                  On further

information and belief, Steve W. Berman manages all the significant litigation undertaken by

Hagens Berman which includes personal involvement in all significant strategic decisions,

including those described herein. Steve Berman may be held personally liable for his

participation in the intentional torts alleged.

       7.      On information and belief, Defendant Hagens Berman Sobol & Shapiro LLP

is registered as a Washington limited liability partnership with its home offices at 1301 Second


                                           Page 2 of 23
            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 3 of 23




Avenue, Suite 2000, Seattle, WA 98101. On further information and belief, Hagens Berman

does not operate as a true legal partnership, but rather as a vehicle for the pursuit of founder

Steve Berman’s personal and business interests. Depending on facts developed in discovery,

Steve Berman may be personally liable for any debts or obligations incurred by Hagens

Berman.

       8.      On information and belief, Defendant Kay Gunderson Reeves is a resident of

Seattle, Washington and is an attorney in the Dallas office of Waters Kraus & Paul located at

3141 Hood Street, Suite 700, Dallas, TX 75219 and was formerly a named partner in the firm

Gordon & Reeves in Dallas Texas. On further information and belief, Kay Gunderson Reeves

may be held personally liable for her participation in the intentional torts set forth herein.

                                   JURISDICTION AND VENUE

       9.      Jurisdiction is proper under 28 U.S.C. § 1332(a) as there is complete diversity

between the parties and the amount in controversy exceeds $75,000.

       10.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) as a substantial

part of the events or omissions giving rise to the claims occurred in this district and are related

to litigation pending in this district: Johnson v. SmithKline Beecham et al., Case No. 2:11-cv-

05782-PD.

                                    FACTUAL BACKGROUND

       11.     Following litigation related to a fund for thalidomide survivors in Australia,

Peter Gordon, the attorney primarily responsible for pursuing the Australian litigation, raised

the possibility of pursuing litigation on behalf of victims of thalidomide in the United States.

Gordon began working with Reeves who undertook responsibility for finding and recruiting

U.S. thalidomide victims into litigation against the pharmaceutical companies responsible for


                                           Page 3 of 23
          Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 4 of 23




the manufacture and distribution of thalidomide in the United States. On information and

belief, from the outset neither Gordon nor Reeves intended to substantively litigate any case

on behalf of thalidomide victims, but rather to turn primary responsibility for the litigation

over to other attorneys.

       12.    Beginning in late 2010, Reeves and Gordon engaged in discussions with the

Lanier Law Firm, the Hagens Berman firm, and Steve Berman personally about handling

litigation on behalf of plaintiffs recruited by Reeves. The Lanier Law Firm filed a case on

behalf of two U.S.-based thalidomide victims in May 2011. After that filing, and on

information and belief, Hagens Berman replaced the Lanier Law Firm as trial counsel on

behalf of U.S. thalidomide plaintiffs. After Hagens Berman replaced the Lanier Law Firm,

Reeves continued to work with Hagens Berman and on further information and belief was

either or both paid directly by Hagens Berman and/or entitled to a portion of any recovery.

                                  PLAINTIFF SAMPSON

       13.    Plaintiff Sampson was born with several profound birth injuries in the spring of

1962. A proud, independent, and intelligent woman, she endured her disability despite the

limitations that it placed on her life. She got married, raised children, and built a career as a

journalist, among other accomplishments.

       14.    Sampson knew that her mother had taken certain capsules during her

pregnancy and she suspected that the pills may have been the cause of her disability. She

investigated whether the pills were responsible by contacting, in 1982 and within the

applicable statute of limitations, a personal injury attorney in Minnesota. The attorney

unsuccessfully attempted to review her mother’s medical records including those related to

Sampson’s birth, which had been lost. The attorney also investigated a pill that her mother


                                          Page 4 of 23
          Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 5 of 23




had kept for two decades by sending the pill to a laboratory to determine whether its ingestion

could cause Sampson’s birth injuries. The investigation could not establish whether the

capsule was thalidomide and she was advised at the time that she would not be able to pursue

a claim in litigation.

       15.     Hearing the result of her Minnesota attorney’s investigation, Sampson got on

with her life. After all, if a prominent personal injury attorney could not identify the source

of her injury, what chance did she have on her own?

       16.     As Sampson aged, however, her injuries began causing her significant pain.

Physical pain associated with her disability began in 1992, and she worried that she would be

unable to support her two children as a single mother. Through ergonomics and many

adaptations in Sampson’s personal life (such as giving up crocheting, sewing and other

hobbies) she was able to mitigate her pain sufficiently to continue her education and earn both

a bachelor’s and master’s degree.

       17.     For many years, Sampson made a good living. However, beginning in 2009,

her hand, arm, back and neck pain worsened to the point that it was difficult for her to perform

her job in marketing communications. During this period, Sampson became concerned that

she would have to claim Social Security Disability Insurance to maintain any semblance of

financial security. This fear led her to search out others with similar experiences.

                                    SAMPSON & REEVES

       18.     On September 11, 2011, Sampson began searching for other people who might

share her unique birth injuries and be experiencing similar physical pain. On September 20,

2011 Sampson inquired in a private Facebook group for people with thalidomide injuries if

there were any Americans.


                                          Page 5 of 23
          Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 6 of 23




       19.     Seven days later, Sampson received a phone call from Mercedes Benegbi,

leader of the Canadian thalidomide campaign for compensation. Benegbi said a lawsuit was

being filed in the U.S. and provided a telephone number for an attorney in Texas named Kay

Gunderson Reeves. Sampson called Reeves that day and within a few hours Reeves returned

her phone call.

       20.     Sampson spoke to Reeves for approximately 90 minutes.

       21.     Within the first few minutes of speaking to Reeves about potential litigation,

Sampson told Reeves that she had no interest in becoming entangled in a lawsuit that dragged

on for a decade or more. Reeves responded, “oh no, it’s only going to take 18 months.” Reeves

then explained that the “new information,” Peter Gordon’s leadership, and the negative

publicity the case would generate for the pharmaceutical defendants would lead to a

resolution within the 18-month timeframe. Reeves either knew that this information was false

or asserted the timeline with reckless indifference to its truth.

       22.     During the initial call, Sampson advised Reeves of her prior attorney’s

investigation decades earlier. Reeves told Sampson that her prior attorney’s failure to identify

whether the capsule was thalidomide strengthened her claim because it proved that even

though she suspected that thalidomide caused her birth injuries, there was no way for her to

learn the truth.

       23.     Reeves also explained that the “new information” would overcome the statute

of limitations and ensure that Sampson and other thalidomide victims received compensation

for their injuries. Sampson had only recently begun in-depth research into thalidomide. The

“new information” Reeves relayed to Sampson in that initial phone call included:




                                           Page 6 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 7 of 23




            •   Thalidomide was handed out to women in unmarked envelopes as samples at

                the doctor’s office and no records were kept of who got it. In at least one case,

                it was left in the mailbox for a woman to pick up. Sampson responded to this

                information by stating that “It all makes sense now!” as the capsule that her

                mother kept for 20 years was in a prescription bottle for an unrelated

                medication.

            •   The doctors who formulated thalidomide had served time as Nazi war

                criminals before being hired by Grunenthal and had possibly tested the drug on

                concentration camp prisoners. While this statement may have been factually

                true, on information and belief, its purpose was to inspire anger toward

                Grunenthal by Sampson.

            •   The drug companies had known for years that thalidomide caused birth defects

                before it was finally banned. Reeves described a baby born in the late 1950s that

                Smith Kline & French, the predecessor to GlaxoSmithKline (GSK), knew had

                been injured by thalidomide, but that GSK did not report to the Food and Drug

                Administration until the early 1960s;

      24.       Because of Sampson’s relatively limited knowledge about thalidomide, she

trusted that the “new information” described by Reeves was not widely known. At a

minimum, the information was new to Sampson.

      25.       Reeves also told an optimistic story about potential thalidomide litigation in

the United States and Sampson’s role:




                                           Page 7 of 23
          Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 8 of 23




             •   Reeves told Sampson that Peter Gordon had started a lawsuit in Australia that

                 they were close to winning and that their success would lead to thalidomide

                 survivors in every country finally winning compensation.

             •   Reeves told Sampson that she was “very articulate” and that her story could

                 play an important role in the case.

       26.       Sampson’s birth injuries were and are a constant, gnawing threat to her ability

to support herself and her family. And Reeves pitch to Sampson went right to the heart of the

core insecurities that had dominated her life. Sampson was vulnerable to Reeve’s assertion

that the pharmaceutical defendants that distributed thalidomide would soon be held

responsible and Sampson would be freed from her precarious financial position. Sampson

agreed to representation by Reeves.

       27.       On September 29, 2011 Sampson received a packet of material from Reeves.

The cover letter was a form letter that was sent to numerous potential thalidomide plaintiffs.

The form letter included various general disclaimers about the length and difficulties inherent

in the litigation—including overcoming the statute of limitations. The letter emphasized,

however, that the difficulties “may not apply to each case in the same way” adding that “some

people can make a stronger case to extend the time period in which they can sue than others.”

Because the form letter included no individualized discussion of the obstacles for Sampson’s

specific case, Sampson interpreted the letter as a formality. Sampson continued to believe the

assessment of her individual facts that she received during her phone call from Reeves and

that the phone call accurately represented Reeves’ view of her case.

       28.       The packet of materials Sampson received from Reeves included both an

Attorney Employment Agreement and a questionnaire requesting information about


                                           Page 8 of 23
          Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 9 of 23




Sampson’s injuries and other information. The Attorney Employment Agreement included

a provision that provided Reeves “the discretion to associate, retain or otherwise employ other

attorneys to perform legal services in connection with this Agreement at Attorney’s expense.”

The section further stated: “Prior to the consummation of any agreement to associate, retain

or otherwise employ attorneys to perform legal services in connection with this Agreement,

the Attorney will provide Client with a separate Notice and Consent to Association document

which identified the associated counsel and describes the manner in which fees are to be

divided among such associated counsel.” Reeves did not advise Sampson of her relationship

with Hagens Berman in the initial call.

       29.    Sampson signed the Attorney Employment Agreement, filled out the

questionnaire, and returned it to Reeves.

                            SAMPSON & HAGENS BERMAN

       30.    On October 25, 2011, Reeves and Hagens Berman filed a complaint on

Sampson’s behalf in Pennsylvania State Court. That case was removed to this Court on

October 27, 2011. Sampson learned that her case had been filed via email from Reeves on

October 29, 2011.

       31.    Six days after filing a case on her behalf, on October 31, 2011 Sampson received

a letter from Reeves “recommending” that she approve an association between Reeves and

Hagens Berman. The letter stated that “Our evidentiary case against the Defendants grows

stronger by the day. While the statute of limitations continues to pose a very significant hurdle

for us, we are making progress.” The letter also stated “In order to ensure that this case moves

forward aggressively and as quickly as possible…we would also like to recommend to you a

change in trial counsel. The nationally-recognized firm, Hagens Berman Sobol Shapiro, has


                                          Page 9 of 23
             Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 10 of 23




agreed to act as litigation counsel in these cases, taking the place of the Lanier Law Firm.”

(emphasis in original). The letter continued “Although we have always said that these cases

face significant hurdles, the fact that such strong, nationally-recognized firms are willing to

represent thalidomide victims in these cases is a very positive sign.” Id.

           32.   Sampson signed the form consenting to the “change” in her representation.

           33.   Because Hagens Berman and Reeves filed Sampson’s case before she consented

to the “change” in representation, Sampson did not have the opportunity to research Hagens

Berman, including information involving prior breaches of fiduciary duty to the firm’s own

clients.

           34.   Reeves and Hagens Berman had an attorney-client relationship with Sampson

(both before and after the formal retention) and owed her fiduciary duties including loyalty

and honesty.

           35.   In total, Reeves and Hagens Berman filed dozens of individual cases on behalf

of thalidomide victims against the pharmaceutical company defendants. On information and

belief, for most of those cases, including Sampson’s, Hagens Berman did not personally speak

to the individual plaintiff before filing the case, did not review records, and relied exclusively

or nearly exclusively on information about the merits of the cases developed by Reeves.

           36.   In connection with the filing of the various thalidomide cases (including

Sampson’s), Hagens Berman issued press releases, at least one promotional video, and

solicited and received favorable media coverage of the litigation. This coverage enhanced

Hagens Berman’s carefully cultivated and promoted reputation as an aggressive law firm

willing to take on the toughest cases against some of the largest companies in the world. On

information and belief, the widespread media attention enhanced Hagens Berman’s


                                          Page 10 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 11 of 23




reputation from 2011 through 2014 and increased the law firm’s revenue and profitability

during this period.

       37.    Over the course of the litigation, Sampson received various letters from

defendant Berman updating her on, what she believed, were the significant events in the case.

For example, a letter from Berman dated September 14, 2012 stated that a thalidomide case

in Australia had resulted in a “multi-million-dollar settlement.” That same letter described

an apology that Grunenthal issued to the victims of thalidomide. The reported success, albeit

in another country, and Grunenthal’s public apology provided support for Reeves’ initial

assessment on the phone that thalidomide victims in “every country” would finally receive

compensation and that the pharmaceutical defendants would be forced to account for

Sampson’s birth injuries.

       38.    Shortly after receiving the September 14, 2012 letter from Berman, on October

2, 2012 Sampson lost her job. Unfortunately, the job market at the time was difficult and

Sampson was limited to jobs that would not exacerbate her physical pain. Relying on the 18-

month timeline provided by Reeves and supported by the description of the Australian

settlement and Grunenthal apology from Berman, Sampson opened a small business.

       39.    Sampson invested her life savings in this business – in total several hundred

thousand dollars. At the time she started the business Sampson justifiably believed, based on

the statements from Reeves and Berman, that the case timeline was 18 months and that the

“new information” as well as the Australian settlement and Grunenthal apology virtually

assured her success in the lawsuit. Sampson believed she could grow the business while

waiting for resolution in her thalidomide case. And even if the business did not work out,




                                        Page 11 of 23
            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 12 of 23




proceeds from a verdict or settlement would help to secure her and her family’s financial

future.

          40.   Other letters from Berman also emphasized the chances of winning the case.

For example, a letter from Berman dated September 30, 2013 noted that the District Court

denied the pharmaceutical company defendants’ motion to dismiss based on the statute of

limitations. The letter further noted that the pharmaceutical defendants were “shocked” by

the ruling.

          41.   Individually and collectively, these communications from Berman served to

reaffirm Reeves’ initial assurance that a victory or settlement was virtually assured, and that

Sampson would finally be compensated for her birth injuries.

          42.   The last proactive communication that Sampson received from Hagens

Berman was on October 27, 2014 asking her to agree to dismiss her claims against GSK while

continuing to pursue her claims against the other pharmaceutical defendants. The letter

claimed that the reason for the dismissal was that GSK was not involved in the distribution

of thalidomide during the time period when Sampson’s mother received and ingested

thalidomide. The letter also noted that certain sanctions motions had been filed by GSK

against Hagens Berman and by Hagens Berman against GSK, and that GSK would withdraw

its sanctions request against Hagens Berman in exchange for dismissal.

          43.   There were numerous problems with the October 27, 2014 letter. The letter

failed to disclose that the time frame of GSK’s thalidomide distribution was known by the

attorneys prior to filing suit. The letter also failed to disclose that the central legal theory

Hagens Berman was pursuing did not depend on which company distributed thalidomide at

which time. The letter also failed to disclose that Hagens Berman had recently received


                                         Page 12 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 13 of 23




evidence that hundreds of thousands of doses of thalidomide distributed by GSK were

unaccounted for and may have been ingested by pregnant women months or even years after

their distribution. Hagens Berman also did not disclose to Sampson that it had filed a motion

under Fed. R. Civ. P. 56(d) to pursue further discovery in her case against GSK based on this

recently received evidence.

       44.     In addition, the October 27, 2014 letter couched the sanctions motions that

were pending against Hagens Berman as a cross-motion for sanctions and failed to disclose

the basis for the GSK sanctions motion, i.e. that Hagens Berman brought and litigated cases

that had no chance of success under the true and available facts and relevant law. The letter

failed to provide the context that GSK had been leading the defense of the litigation and that

GSK surrendering its ability to recover sanctions against Hagens Berman represented a multi-

million-dollar windfall for the law firm while the thalidomide plaintiffs would receive nothing.

       45.     The October 27, 2014 letter also misleadingly stated that there were

“compelling strategic advantages,” in the view of Hagens Berman, to dismissing GSK and

“continuing against the other defendants.”

       46.     Finally, the October 27, 2014 letter failed to disclose that the Court had recently

entered a summary judgment order relevant to the viability of many plaintiffs’ claims. The

October 27, 2014 letter did not advise Sampson of the relevance of that summary judgment

decision to her case and, in fact, did not mention it at all.

       47.     On information and belief, substantially the same letter was sent to numerous

other thalidomide plaintiffs. On further information and belief, the letter was written,

approved, and/or authorized by Berman personally.

              THE SPECIAL DISCOVERY MASTER’S INVESTIGATION


                                          Page 13 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 14 of 23




       48.    Upon learning that numerous plaintiffs had agreed to dismiss their claims

against GSK in exchange for no compensation despite the Hagens Berman firm avoiding

potentially significant sanctions, the District Court assigned the Special Discovery Master to

investigate whether the requested dismissals were knowing and voluntary. The investigation

began in 2015. The Special Discovery Master’s investigation continues to this day and has

grown in scope to include issues of the adequacy of the defendants’ pre-suit investigation,

falsification of evidence, the applicability of the crime-fraud exception to the attorney-client

privilege, and other related matters.

       49.    During the investigation in 2016, Sampson wrote a letter directly to Berman

requesting an explanation of why her case had continued for many years longer than the

original 18 months she expected. Berman wrote back explaining in detail that the firm was

continuing to aggressively pursue the litigation and was seeking justice for victims of

thalidomide. This letter renewed Sampson’s trust that Hagens Berman had the best interests

of the thalidomide plaintiffs (including Sampson) at heart and that there was little Hagens

Berman could do to compel a decision in her case.

                          SAMPSON DISCOVERS THE TRUTH

       50.    Over the course of the underlying thalidomide litigation, Hagens Berman

attorneys misleadingly and inaccurately informed Sampson by email and by phone that they

were unsure of the reason for the delay in resolving her cases, that they had never seen

anything like the tactics employed by the District Court and Special Discovery Master, and

that the Special Discovery Master was acting beyond his authority.

       51.    These statements were either untrue or incomplete and did not include

available information necessary to make the statements not misleading. The uncertainty


                                         Page 14 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 15 of 23




surrounding resolution of Sampson’s case coupled with the failure of the small business she

started in 2012 in reliance on Reeves’ assurance (bolstered by the Berman letters) that the case

would be resolved favorably in 18 months, caused Sampson mental distress that manifested

itself with physical symptoms including anxiety, depression, suicidal ideation, insomnia,

exacerbation of her physical pain, and at least one visit to a hospital emergency room relating

to her depression, anxiety, and suicidal ideation.

       52.    Sampson had no significant reason to doubt the information she received from

Reeves or the communications from various Hagens Berman attorneys over the years. She

continued to believe that the problem with the case was an unknown delay on the part of the

District Court and Special Discovery Master.

       53.    In mid-May 2018, a Google news alert pointed Sampson to an article published

by Law360 about a Hagens Berman attorney that falsified an expert report to convince one of

the other thalidomide plaintiffs to voluntarily dismiss her lawsuit against the pharmaceutical

defendants. On information and belief, the falsified expert report only came to light as a result

of the Special Discovery Master’s investigation.

       54.    On or about May 21, 2018 Sampson requested an update on her case from a

Hagens Berman partner. Soon afterward, Sampson spoke to two Hagens Berman attorneys

on a conference call. One of the Hagens Berman attorneys restated the, by then familiar, line

that the District Court had still not ruled on her case and they were not sure why. Sampson

informed the attorneys that she was now aware of the allegations involving the falsified expert

report and the investigation into the conduct of Hagens Berman and Reeves by the Special

Discovery Master. The Hagens Berman attorney responded, “Oh, no wonder you don’t trust

us. We thought those documents were sealed.”


                                         Page 15 of 23
            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 16 of 23




        55.       From mid-May 2018 through mid-2019 Sampson spent countless hours and

thousands of dollars out-of-pocket obtaining, reading, and organizing docket materials and

other documents that had never been sent to her involving the underlying thalidomide

litigation and flew to Philadelphia at her own expense to share her experiences as a plaintiff

in the underlying pharmaceutical litigation with the Special Discovery Master.

        56.       After nearly a decade of uncertainty and anxiety about the outcome of her case

against the pharmaceutical company defendants in the underlying thalidomide litigation,

Sampson is now aware that her own lawyers had been providing her with misleading,

incomplete, and false information about her case and her prospects for recovery.

                             COUNT I: BREACH OF FIDUCIARY DUTY

        57.       Plaintiff incorporates paragraphs 1-56 as if fully set forth herein.

        58.       All defendants acted as counsel for plaintiff and owed her fiduciary duties of

honesty and undivided loyalty.

        59.       Each of the defendants breached their fiduciary duty of honesty and loyalty by

at least:

              •   Providing to plaintiff information that was either false, misleading, or

                  insufficiently complete to prevent the information from being interpreted in a

                  manner that was false and misleading;

              •   Acting in a manner than materially benefited the financial or other interests of

                  the attorney defendants rather than the plaintiff to whom they owed fiduciary

                  duties;




                                             Page 16 of 23
            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 17 of 23




             •   Reserving for themselves publicity and reputation benefits from the claim that

                 they were advancing the interests of thalidomide victims, including the

                 plaintiff.

       60.       Plaintiff has been damaged because she acted or failed to act in reliance on the

false, misleading, and/or incomplete information provided by the defendants.

       61.       The defendants’ publicity, reputation, and financial interests have been

advanced through their breaches of their fiduciary duties to the plaintiff.

       62.       Plaintiff is entitled to recover both for her damages to her mental, physical, and

financial health and the unjust and inequitable benefit received by each of the defendants as

a result of their breaches of fiduciary duty.

             COUNT II: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       63.       Plaintiff incorporates paragraphs 1-62 as if fully set forth herein.

       64.       Plaintiff had a special, confidential, contractual, and fiduciary relationship with

each defendant as each defendant represented her in connection with her claim against

manufacturers and distributors of thalidomide reflected in the case Johnson v. SmithKline

Beecham et al., Case No. 2:11-cv-05782-PD.

       65.       Defendants’ negligent, reckless, and intentional false and misleading

statements to plaintiff foreseeably caused plaintiff extreme emotional harm exceeding that

which a reasonable person should be expected to endure. That distress manifested itself with

physical symptoms including, without limitation, insomnia, anxiety, depression, and suicidal

ideation.




                                            Page 17 of 23
            Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 18 of 23




       66.      Plaintiff is entitled to recover for the damage to her mental and physical health

as a result of each defendants’ negligent, reckless, and intentional false and misleading

statements.

            COUNT III: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       67.      Plaintiff incorporates paragraphs 1-66 as if fully set forth herein.

       68.      Plaintiff had a special, confidential, contractual, and fiduciary relationship with

each defendant as each defendant represented her in connection with her claim against

manufacturers and distributors of thalidomide reflected in the case Johnson v. SmithKline

Beecham et al., Case No. 2:11-cv-05782-PD.

       69.      Defendants’ reckless and intentional false and misleading statements to

plaintiff were extreme and outrageous according to the fiduciary obligations each defendant

owed plaintiff.

       70.      Defendant’s false and misleading statements caused plaintiff severe and

extreme emotional harm. That distress included physical manifestations including, without

limitation, exacerbation of her physical pain, insomnia, anxiety, depression, and suicidal

ideation.

       71.      Plaintiff is entitled to recover for the damage to her mental and physical health

as a result of each defendants’ reckless and intentional false and misleading statements.

                   COUNT IV: FRAUD/FRAUDULENT NONDISCLOSURE

       72.      Plaintiff incorporates paragraphs 1-71 as if fully set forth herein.

       73.      Reeves had fiduciary duties to plaintiff during the course of her phone call with

plaintiff on or about September 27, 2011. Reeves phone conversation with plaintiff on or

about September 27, 2011 involved several statements of fact. The statements included:


                                           Page 18 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 19 of 23




             •   That the litigation would be resolved within 18 months;

             •   That negative publicity from the litigation would force the pharmaceutical

                 companies to pay a financial settlement to the plaintiffs;

             •   That Peter Gordon would play a leadership role in the U.S. thalidomide

                 litigation;

             •   That plaintiff’s attorney’s failure to ascertain the source of her birth injuries

                 decades earlier supported her claim,

       74.       The above statements were either false or did not include sufficient information

to make the statements not misleading. Information that was not disclosed included:

             •   That the 18-month timeline would only be me if the pharmaceutical defendants

                 chose not to aggressively defend the case;

             •   That the pharmaceutical defendants had a history of defending prior

                 thalidomide litigation aggressively;

             •   That Peter Gordon was an Australian attorney and could not act as trial

                 counsel in the United States;

             •   That the fact that plaintiff suspected that she was a victim of thalidomide could

                 harm her claim that the statute of limitations should not apply to her case.

       75.       Reeves intended that plaintiff act in reliance on her false, misleading, and/or

incomplete statements, namely that plaintiff would retain Reeves as counsel and become a

plaintiff in thalidomide litigation in the United States.

       76.       Despite having fiduciary duties to plaintiff, when Hagens Berman and Berman

took over as counsel for plaintiff, they failed to provide sufficient information to plaintiff to

correct Reeves’ false, misleading, and/or incomplete statements. In fact, they compounded


                                           Page 19 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 20 of 23




the false, misleading, and/or incomplete information with letters that continued to tell a

happy story about plaintiff’s prospects in litigation. Those statements included a letter from

Berman dated September 14, 2012 which pointed to a “multi-million-dollar settlement” in

Australia and a public apology from Grunenthal to international victims of thalidomide.

       77.       Plaintiff acted in reliance on Reeves false, misleading, and/or incomplete

statements by at least the following:

             •   Agreeing to join a lawsuit against the pharmaceutical defendants as a plaintiff;

             •   Agreeing to representation by Reeves;

             •   Agreeing to the disclosure of her confidential medical, financial, and other

                 information;

             •   Investing her life savings in a small business.

       78.       Plaintiff has suffered damage through at least the following:

             •   Disclosure of confidential and protected information in litigation;

             •   Loss of her life savings;

             •   Emotional distress from participation in the litigation and defendants’ repeated

                 breaches of fiduciary duty as set forth throughout this complaint.

        COUNT V: BREACH OF CONTRACT/BREACH OF THE COVENANT OF
                    GOOD FAITH AND FAIR DEALING

       79.       Plaintiff incorporates paragraphs 1-78 as if fully set forth herein.

       80.       Plaintiff entered into a contract for legal services with the law firm Gordon &

Reeves in October 2011.

       81.       In late 2011, plaintiff executed a Client Consent Form for the Co-Counsel/Fee

Sharing Agreement between Gordon & Reeves LLP and Hagens Berman Sobol Shapiro LLP.



                                             Page 20 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 21 of 23




       82.     Hagens Berman has evaded the spirit of the bargain with plaintiff by providing

her with false, misleading, and/or incomplete information about, at least, the status of her

claim and the reasons for delay in resolving her claim.

       83.     Hagens Berman has failed to cooperate with plaintiff’s performance of her right

to good faith representation by failing to advise her honestly and fairly about the GSK

dismissal, her likelihood of success, and the length and difficulty of her claim.

       84.     Hagens Berman’s breach of contract and/or the covenant of good faith and fair

dealing has been intentional and/or reckless and has damaged plaintiff.

              COUNT VI: CIVIL CONSPIRACY/CONCERTED ACTION (ALL
                               DEFENDANTS)

       85.     Plaintiff incorporates paragraphs 1-84 as if fully set forth herein.

       86.     On information and belief, Reeves acted as a “runner,” i.e. an attorney that

recruits clients for litigation on behalf of other law firms. Reeves and Hagens Berman entered

into an agreement whereby Hagens Berman paid Reeves to recruit thalidomide survivors as

plaintiffs and hand the cases off to lead counsel for litigation.

       87.     Hagens Berman relied on Reeves and did not undertake an independent

investigation of plaintiff’s claim or the false, misleading, or incomplete representations made

by Reeves to plaintiff. Hagens Berman further co-counseled with Reeves in plaintiff’s case

against the pharmaceutical defendants.

       88.     Defendants filed a lawsuit on behalf of plaintiff without providing her an

honest, accurate, and fair assessment of her likelihood of success. Defendants also jointly

conspired to intentionally, maliciously, and/or recklessly provide her with false and

misleading information about her case and prospects for success. Defendants deprived

plaintiff of a fair opportunity to choose whether to undertake litigation and further provided

                                          Page 21 of 23
         Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 22 of 23




false or misleading information intentionally, maliciously, or recklessly that she relied on.

Hagens Berman, Steve Berman, and Kay Reeves, acted in concert to breach their fiduciary

duties to plaintiff to plaintiff’s harm and/or defendants’ benefit.

                                    PRAYER FOR RELIEF

       Plaintiff prays for relief as follows:

                  1. past, present, and future economic damages in connection with

                      defendants’ breaches of fiduciary duty including financial losses suffered

                      by plaintiff in reliance on false, incomplete, and misleading information

                      provided to plaintiff in breach of defendants’ fiduciary duties;

                  2. compensatory damages, according to proof, including damages for pain

                      and suffering, mental anguish, emotional distress, embarrassment,

                      shame, anguish, anxiety, and loss of enjoyment of life, along with past,

                      present, and future special damages;

                  3. general damages in the amount to be determined for the wrongful

                      conduct of the defendants;

                  4. equitable relief including at least the disgorgement or restitution to

                      plaintiff of all benefits or prospective benefits received by the defendants

                      as a result of their breaches of fiduciary duty;

                  5. reasonable costs, including any attorneys’ fees permitted by law;

                  6. prejudgment and post-judgment interest as provided by law;

                  7. punitive damages based on the character of the acts and omissions of

                      the defendants, the nature and extent of the harm, and the wealth of the

                      defendants; and


                                           Page 22 of 23
        Case 2:20-cv-02232-PD Document 1 Filed 05/11/20 Page 23 of 23




                 8. such further relief as allowed by law.

                                     JURY DEMAND

      Plaintiff demands a trial by jury on all claims set forth herein.



Dated: May 11, 2020                        Respectfully submitted,

                                           /s/ Matthew B. Weisberg
                                           Matthew Weisberg
                                           Weisberg Law
                                           7 S. Morton Ave.
                                           Morton, PA 19070
                                           mweisberg@weisberglawoffices.com

                                           Nicholas S. Boebel (pro hac vice to be filed)
                                           Hansen Reynolds LLC
                                           225 South Sixth Street, Suite 3900
                                           Minneapolis, MN 55402
                                           Telephone: (206) 268-9320
                                           nboebel@hansenreynolds.com




                                        Page 23 of 23
